Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129865 Page 1
                                     of 12




                              EXHIBIT 48




                                                                     Exhibit 48
                                                                    Page 1065
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129866 Page 2
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1066
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129867 Page 3
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1067
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129868 Page 4
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1068
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129869 Page 5
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1069
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129870 Page 6
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1070
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129871 Page 7
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1071
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129872 Page 8
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1072
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129873 Page 9
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1073
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129874 Page 10
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1074
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129875 Page 11
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1075
Case 3:15-md-02670-JLS-MDD Document 1973-50 Filed 09/19/19 PageID.129876 Page 12
                                     of 12




                                                                     Exhibit 48
                                                                    Page 1076
